     Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 1 of 69 PageID #:320




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JUANITA BALDERAS,                           )
                                            )
        Plaintiff,                          )
                                            )   Case No. 20-CV-1857
        v.                                  )
                                            )
ILLINOIS CENTRAL RAILROAD                   )   Judge Guzman
COMPANY, ERICK CHASKO,                      )   Magistrate Judge Cole
and MARCOS SALAMANCA,                       )
                                            )
        Defendants.                         )

                     PLAINTIFF’S SECOND MOTION TO COMPEL

        The plaintiff, Juanita Balderas, by her counsel, Jamie Franklin and Susan

Pavlow, respectfully files this second motion requesting that the Court compel

defendants’ compliance with their discovery obligations.

I.      Procedural Background

        1.     On March 18, 2020, Plaintiff Juanita Balderas filed a five-count

Complaint against defendants Illinois Central Railroad Company (“IC”), her former

supervisor Erick Chasko, and her former coworker Marcos Salamanca alleging

gender discrimination, hostile work environment, sexual harassment, and

retaliation pursuant to Title VII and the ADA. She also alleged violations of the

Illinois Human Rights Act and the Illinois Gender Violence Act. Dkt. No. 1.

        2.     On May 12, 2020, Judge Guzman set a discovery deadline of December

31, 2020. Dkt. No. 17. Pursuant to the Order, no extensions will be given. On July
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 2 of 69 PageID #:321




13, 2020, Magistrate Judge Cole, to whom this case has been referred for discovery

oversight, reiterated that date. Dkt. No. 20.

         3.    On August 11, 2020, defendants filed two motions seeking to dismiss

certain claims as to certain defendants. Dkt. Nos. 25, 26. The parties briefed those

motions throughout August and September 2020.

         4.    On September 28, 2020, Judge Guzman issued a decision on

defendants’ motions to dismiss, denying them in part and granting them in part.

Dkt. No. 40. Thereafter, Ms. Balderas filed an Amended Complaint to conform to

the ruling. Dkt. No. 41.

II.      Course of Prior Discovery Relevant to this Motion

         5.    On September 23, 2020, Ms. Balderas served interrogatories (Exhibit

A) and document requests (Exhibit B) on IC. On October 20, 2020, IC’s counsel

sought an extension of time to respond, stating in an email “[w]e will have our

responses to you by October 27, 2020.” Plaintiff’s counsel agreed to the extension.

         6.    On October 14, 2020, Ms. Balderas served deposition notices on the

two individual defendants, Erick Chasko and Marcos Salamanca, and on October

15, 2020, she served interrogatories and document requests on them.

         7.    On November 23, 2020, the plaintiff served deposition notices on three

company witnesses.

         8.    On December 1, 2020, defendants still had not provided any discovery

responses or dates for the depositions. On November 24, 2020, the parties conducted

in a phone call in an attempt to resolve discovery differences. Plaintiff was




                                           2
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 3 of 69 PageID #:322




represented by attorneys Jamie Franklin and Susan Pavlow and defendants were

represented by attorney Jessica Chang. The parties discussed the defendants’

failure to provide definitive dates for depositions and outstanding written discovery.

After a good-faith attempt to resolve the deficiencies failed, plaintiff filed her first

motion to compel (Dkt. No. 43). The Court set a response date of December 7, 2020

(Dkt. No. 44).

       9.    On December 7, 2020, after plaintiff filed her motion, defendants

provided deposition dates for the five depositions, served responses to IC’s and the

individual defendants’ document requests, and produced 378 pages of documents,

most of which were medical records received from third parties.

       10.   Later that same day, defendants filed their response to plaintiff’s

motion to compel (Dkt. No. 45), representing to this Court that “the issues raised in

Plaintiff’s Motion to Compel are now moot” because they had fully complied with

their discovery obligations.

       11.   On December 7, 2020, in reliance on defendants’ representations, this

Court entered an order stating that “[i]t would appear that little or nothing remains

at issue. Accordingly, the plaintiff's motion [43] is denied as moot.” Dkt. No. 46.

III.   Outstanding Discovery that Plaintiff Seeks to Compel

       12.   Defendants have not produced all outstanding discovery. To date, the

following deficiencies remain:

   •   Defendant IC has not provided any interrogatory answers.

   •   Defendants Chasko and Salamanca have not verified their interrogatory
       answers. In addition, the answers themselves (attached as Exhibits D and E)



                                            3
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 4 of 69 PageID #:323




       are inadequate, as they state, for every question, that the defendants have no
       information about the subject, despite documents clearly to the contrary.

   •   Defendants’ counsel has admitted that defendants have performed no
       searches for ESI.

   •   Defendant IC has inappropriately objected to plaintiffs’ document requests 6,
       8, 11, 12, 13, 14, 15, 18, 35, 36, and 40.

   •   Defendant IC has refused to allow plaintiff entry upon the premises of the
       office and locomotives where sexist graffiti and pictures are located.

       13.   Plaintiff’s counsel has made a vigorous and good-faith attempt to

resolve these outstanding issues, as required by L.R. 37.2, as follows.

       14.   On December 9, 2020, plaintiff’s counsel Susan Pavlow and defendants’

counsel Jessica Chang conducted a telephone conference. During the conference,

Ms. Pavlow asked when IC’s interrogatory responses would be forthcoming. Ms.

Chang had no answer regarding when they would be served.

       15.   Ms. Pavlow also spent significant time reviewing each of the

deficiencies in IC’s responses to plaintiff’s document requests (Exhibit C).

Specifically, the parties discussed Responses 6, 8, 11, 12, 13, 14, 15, 18, 35, 36, and

40, and Ms. Pavlow asked Ms. Chang to reconsider her objections to each one.

                 a. Document Request 6 seeks the complete employee and/or
                    personnel for the individual defendants Erick Chasko and
                    Marcos Salamanca, as well as similarly-situated or managerial
                    employees Jake Bruns, Dave Cook, Chris Davis, Andrew Fronce,
                    Aaron Graziano, Chuck Hanks, Todd Hunt, Milton Patterson,
                    Manny Salazar, Eli Soto, Rick Vallejo, and Don Stojzkovich. Ms.
                    Balderas is entitled to employee files of her supervisors, alleged
                    wrongdoers, and similarly-situated individuals. Defendant’s only
                    objection is that the personnel files contain private information,
                    despite the fact that an agreed protective order has been entered
                    in the case. Ms. Balderas is entitled to these personnel records.
                    Surgery Ctr. at 900 N. Mich. Ave., LLC v. Am. Physicians Assur.


                                           4
Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 5 of 69 PageID #:324




               Corp., Inc., 317 F.R.D. 620, 625 (N.D.Ill. 2016) (“Personnel files
               are not sacrosanct and are often required to be produced in
               discovery.”)

            b. Document Request 8 seeks job descriptions for the positions
               relevant to this case: Laborer, Hostler, Leadman, and Relief
               Foreman. Inexplicably, defendant has refused to provide
               information about any position except Laborer. The other
               positions were either filled or sought by the plaintiff. Defendants
               have provided no good reason for denying such a simple request.
               Information about the positions is relevant to her claims and
               should be produced. Chavez v. Daimler Chrysler Corp., 206
               F.R.D. 615, 621 (S.D.Ind. 2002) (plaintiff was entitled to
               information about job descriptions).

            c. Document Request 11 seeks the names, email addresses, and
               phone numbers of the employees who were in the same Hostler
               training class as Ms. Balderas. Document Request 12 seeks the
               names, phone numbers, email addresses, job title, and shifts of
               the employees that worked at IC’s Kirk yard in Gary, Indiana
               from February 2018 through December 2019. Document Request
               13 seeks the names and starting dates of the employees
               currently working as Relief Foremen. Again, Ms. Balderas
               appropriately seeks information on comparable individuals, and
               the protective order already on file in the case will protect
               private information of other employees.

            d. Document Request 14 seeks all communications including,
               without limitation, e-mails, hard copy documents, voicemails,
               instant messages in any format, and text messages between Ms.
               Balderas and: Erick Chasko, Angela Lee, Janet Washington,
               Manny Salazar, Aaron France, Marcos Salamanca, Duane
               Spears, Chris Davis that refer or relate in any way to the
               allegations in Ms. Balderas’ complaint. Document Request 15
               seeks all communications including, without limitation, e-mails,
               hard copy documents, voicemails, instant messages in any
               format, and text messages between Erick Chasko and Chris
               Davis that relate or refer in any way to Ms. Balderas or the
               allegations in her complaint. Both seek relevant
               communications, including ESI, that defendants have provided
               no legitimate basis for withholding.

            e. Document Request 18 seeks all documents and communications
               relating to any complaint, issue or concern raised by any person



                                      5
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 6 of 69 PageID #:325




                   other than Ms. Balderas with IC (including, without limitation,
                   with HR) relating to the conduct or statements of Marcos
                   Salamanca. This request includes, without limitation, all
                   documents relating to any complaint, issue or concern raised
                   about unlawful discrimination or retaliation occurring in
                   departments, groups, activities and/or operations of IC. Other
                   complaints of discrimination in similar cases are often
                   appropriate subjects of discovery. Perry v. Ill. Cent. R.R. Co., No.
                   14-cv-756, 2014 U.S. Dist. LEXIS 185011, *10 (N.D.Ill. Nov. 6,
                   2014).

                f. Document Request 35 seeks all documents and communications
                   that evidence any accommodation made by IC on account of
                   disability for the following individuals: Don Stojakovich, Jake
                   Bruns, and Molly Tobias. Document Request 36 seeks all
                   documents and communications that evidence any
                   accommodations made by IC on account of disability for any
                   individual from 2017 to the present. Again, the plaintiff
                   appropriately seeks information on comparable employees
                   related to her disability claim.

                g. Document Request 40 seeks all documents sufficient to describe
                   IC’s record retention policy with respect to surveillance videos,
                   radio transmissions, emails, hard copy documents, text
                   messages, instant messages, voicemails, and any other types of
                   documents. This is a standard query that should supply plaintiff
                   with information on what to seek where, particularly in a case in
                   which radio transmissions may have been retained that contain
                   evidence of discrimination. Defendants’ relevance objections are
                   inexplicable.

      16.    Ms. Pavlow also reiterated the plaintiff’s requested entry on IC’s

premises to inspect the locomotives and locker room during the December 9, 2020

call. Defendants’ counsel stood on her prior objection and cited concerns regarding

the pandemic.

      17.    Plaintiff’s counsel sent a detailed email following the call outlining the

outstanding issues. In response, Ms. Chang sent an email stating that she did not




                                           6
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 7 of 69 PageID #:326




consider the above-described call a Rule 37.2 conference, despite that fact that

nothing but discovery issues were discussed.

      18.    Plaintiff’s counsel disagrees. The December 9, 2020 call was clearly

conducted pursuant to Rule 37.2 and was identified as such in prefatory emails.

Nonetheless, plaintiff’s counsel agreed to hold another call, which took place on

December 11, 2020. During that call, Ms. Pavlow and Ms. Franklin were present for

the plaintiff and Ms. Chang was present for the defendant.

      19.    After another lengthy discussion regarding when plaintiff could expect

IC’s interrogatory responses, Ms. Chang could not state when the responses would

be produced. Thus, the parties are at an impasse regarding IC’s interrogatory

answers. Depositions of defendants’ witnesses are scheduled for December 17, 18,

21, 22, and 23, 2020.

      20.    Plaintiff’s counsel also asked Ms. Chang to describe the search IC had

conducted for electronic documents after receiving virtually no emails and no text

messages in defendants’ production, despite producing several emails and text

messages between herself and company witnesses. Ms. Chang replied that she

made these requests of her client, but she could not confirm that an ESI search had

been conducted. She further noted that she had never received ESI custodians and

search terms. Plaintiff responded that Ms. Chang had never made such a request

and that this did not excuse the obligation to provide electronic documents. The

parties are at an impasse on ESI.1


      1Plaintiff subsequently sent proposed custodians search terms. However, defendants’
counsel objected to the terms as overbroad and did not provide alternate terms.


                                           7
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 8 of 69 PageID #:327




      21.    Next, plaintiff’s counsel revisited IC’s objections to document requests

6, 8, 11, 12, 13, 14, 15, 18, 35, 36, and 40 (Exhibit C). Ms. Chang stated that IC

stands on its objections to each one. As such, the parties are at an impasse

regarding these document requests.

      22.    Plaintiff’s counsel also asked why the individual defendants’

interrogatory answers all stated that they had no information about the subject

(Exhibits D and E), despite the fact that they were directly involved in the matters

queried. Ms. Chang stated that no additional information would be forthcoming.

She was also unable say when verifications would be provided. The parties are at an

impasse regarding the individual defendants’ inadequate, unverified interrogatory

answers. The individual defendants’ depositions are scheduled to occur on

December 18 and 21, 2020.

      23.    Finally, plaintiff asked about her requests for entry onto IC’s premises

to inspect locomotives and the locker room. Ms. Chang stood on her objection.

Regarding plaintiff’s locker, Ms. Chang stated that Ms. Balderas should “contact

HR” to arrange a time to visit the locker, which the plaintiff is attempting to do.

The parties are at an impasse regarding the entry upon premises.

      On December 14, 2020, counsel for the parties engaged in another Rule 37.2

conference regarding plaintiff’s answers and responses. Following that discussion,

Plaintiff’s counsel again queried why few electronic documents had been produced

and attempted to find out the parameters of whatever defendants did for electronic




                                           8
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 9 of 69 PageID #:328




document. Defendants’ counsel refused to provide details and confirmed her prior

positions, underscoring the parties’ impasse on this topic.

IV.       Conclusion

          In light of the above, as well as the discovery deadline of December 31, 2020,

Ms. Balderas respectfully requests that the Court compel the defendants to comply

with the following immediately:

      •   IC must provide its interrogatory answers.

      •   Defendants Chasko and Salamanca must verify their interrogatory answers.
          Further, they should be compelled to provide complete answers to the
          interrogatories.

      •   Defendants must perform a search of electronic documents responsive to
          plaintiff’s document requests.

      •   IC’s objections to plaintiff’s document requests detailed above are
          inappropriate, and IC should produce documents in response to each of these
          requests.

      •   IC must allow plaintiff’s counsel to inspect the premises as requested.

          Plaintiff further requests a telephonic hearing on the foregoing motion.


December 14, 2020                                Respectfully submitted,

                                                 /s/ Jamie S. Franklin
                                                 Jamie S. Franklin


Jamie S. Franklin, ARDC No. 6242916
CHICAGO-KENT LEGAL CLINIC
565 West Adams Street, Suite 600
Chicago, IL 60661
jfranklin5@kentlaw.iit.edu
(312) 906-5048
(312) 906-5299 (fax)



                                             9
  Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 10 of 69 PageID #:329




Susan Pavlow
LAW OFFICES OF SUSAN M. PAVLOW
53 West Jackson Boulevard, Suite1215
Chicago, Illinois 60604
(312) 322-0094
smpavlow@mac.com




                                       10
  Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 11 of 69 PageID #:330




                          CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that she caused a copy of the
Plaintiff’s Motion to Compel to be served upon the person named below in
accordance with Fed.R.Civ.P.5, LR 5.5, and the General Order on Electric Case
Filing (ECF) pursuant to the district court’s system as to ECF filers on December
14, 2020.

      Mr. Johner T. Wilson
      Ms. Jessica Chang
      Dinsmore & Shohl, LLP
      222 West Adams Street, Suite 3400
      Chicago, Illinois 60606
      JT.Wilson@dinsmore.com
      Jessica.Chang@dinsmore.com



                                      /s/ Jamie Franklin
                                      Jamie Franklin




                                        11
Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 12 of 69 PageID #:331




                               EXHIBIT A
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 13 of 69 PageID #:332




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JUANITA BALDERAS,                                 )
                                                  )
       Plaintiff,                                 )
                                                  )          Case No. 20-cv-01857
       v.                                         )
                                                  )          Judge Guzman
ILLINOIS CENTRAL RAILROAD                         )          Magistrate Judge Cole
COMPANY, ERICK CHASKO,                            )
and MARCOS SALAMANCA,                             )
                                                  )
       Defendants.                                )

                     PLAINTIFF’S FIRST SET OF INTERROGATORIES

       The plaintiff, Juanita Balderas, by her attorneys, pursuant to F.R.C.P. 33, requests that the
defendant Illinois Central Railroad Company (“IC”) serve answers to these interrogatories within
30 days of service.

                     PRESERVATION OF RECORDS, INCLUDING ESI

        The service of these discovery requests serves as notice of the relevance of all records
and documents referred to herein, and of all records and documents that may lead to the
discovery of such documents. You are reminded of your duty to preserve all of such records
and documents and to refrain from altering, destroying or disposing of them. In particular,
with respect to information collected or recorded in electronic form, you must (a) refrain from
altering, deleting, writing over or otherwise affecting computer media used for “back-up”
purposes to the extent that such media relate to the periods stated in the various requests made
herein; (b) refrain from any activity that would alter or damage data on any computer or storage
systems, including deleting, de-fragmenting or compressing such data, including deleting e-mails
or other files; (c) refrain from disposing of any electronic media; (d) refrain from saving new
data to electronic media that already contains such data; and (e) refrain from installing new
software or files on any media or machine that contains data described in these discovery
requests.

                            INSTRUCTIONS AND DEFINITIONS

        1.      Please direct your responses to Jamie Franklin at the Civil Litigation Clinic at
Chicago-Kent Law School, 565 W. Adams Street, Suite 600, Chicago, IL 60661. Please direct
any logistical or technical questions or concerns to Jamie S. Franklin at (312) 908-5046 or
jfranklin5@kentlaw.iit.edu as soon as they arise in order to avoid delays in production.
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 14 of 69 PageID #:333




        2.     In responding to this discovery request, please furnish all information that is
available to you, including information in the possession, custody, or control of any of your
agents, employees, representatives, and all others from whom you may obtain it.

       3.      If, after exercising due diligence, you cannot respond to a particular discovery
request (or subpart) in full, please explicitly so state and state what steps you took to secure the
information in question.

        4.     If any part of your response to any of these discovery requests is claimed to be
exempted from discovery due to privilege or for some other reason, produce with your responses
to these discovery requests a privilege log identifying each such document and including the
following information: type of document, date, subject matter, who created it, every individual to
whom it was given, the nature of each reason or privilege claimed, and all factual grounds upon
which each such claim is based.

        5.      Pursuant to the 2015 amendments to Federal Rule of Civil Procedure 34(b)(2)(B),
(C) and (D), you are obliged, for each item, to either state that the item will be produced or state
with specificity the grounds for objecting to the request, including the reasons. An objection must
state whether any responsive materials are being withheld on the basis of that objection. An
objection to part of a request must specify the part and permit inspection of the rest. Boilerplate
objections are impermissible.

       6.      The terms “IC” and “defendant” refer to the defendant IC and/or any of its
successors, subsidiaries, owners, affiliates, agents, business units, departments, employees,
administrators, managers, attorneys, representatives, boards, and/or committees. The terms may
be used interchangeably in this discovery request.

        7.       The term “document” or “documents” is defined to be synonymous in meaning
and equal in scope to the usage of this term in Federal Rules of Civil Procedure 34(a) and
specifically includes electronically stored information. The term “document” or “documents”
includes, but is not limited to, all written or graphic material and other tangible media of
reproduction or communication of every kind and description, including, but not limited to,
correspondence, statements, memoranda, videos, films, pictures, email, computer files,
databases, meta-data, recordings of any type, transcripts, photographs, slides, drawings, forms,
applications, personnel records, letters, reports, medical reports, financial statements, abstracts,
news releases, periodicals, bulletins, diaries, journals, calendars, rules, data, regulations, codes,
contracts, agreements, handbooks, pamphlets, notebooks, booklets, computerized or digitized
data, deleted files, restored files, backup files, and other machine-readable documents that are in
the possession, custody, or control of the person or entity to whom this discovery request is
directed, or to whom such person or entity has access. The term “document” or “documents” also
includes any copies of documents that are not identical to the originals, including, but not limited
to, drafts, copies with typed or handwritten notes, and forwarded emails.

       8.       The term “identify,” as to a person, means to give (a) the person’s name; (b)
whether the person is or was employed by or affiliated with defendants or any of their
subsidiaries or affiliates, and, if so, the person’s job title(s); and (c) if the person is or was not


                                                               •   2
                                                    2
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 15 of 69 PageID #:334




employed by or affiliated with defendants or any of their subsidiaries or affiliates, the person’s
last known address, telephone number and email address. This instruction is in addition to any
additional information requested in a specific discovery request.

     9.     If documents are produced, please label each produced document or group of
documents with the number of the discovery request to which it refers.

        10.     Where available, please produce documents or data in native digital or
computer-readable format via email or online file transfer, or on CDs, DVDs, thumb drives,
external hard drives or other transferrable hard-drive media unless another production format is
specifically identified in a request. For documents and data that are produced in digital or
computerized format, please include all applicable documents (instruction files, record layouts,
FAQs, etc.) necessary to explain the format of the data, including any and all codes,
abbreviations, column or row headings, etc. appearing in the data, and all meta-data. Database
information should be produced in Microsoft Excel format whenever possible. All metadata
associated with digitized documents should be preserved and produced with the documents.

       11.     Unless otherwise stated, the time period for these discovery requests is Janaury 1,
2015 to the present.

                                   DUTY TO SUPPLEMENT

        Each of these requests and all requests subsequently served are subject to the duty to
supplement. Supplementation should be made as soon as feasible after the acquisition of
additional responsive material. Discovery requests that you contend are premature at this time
must be supplemented when responsive material becomes available, without waiting for the
plaintiff to make an additional request.

                                     INTERROGATORIES

       1.      Identify the individuals most knowledgeable concerning the facts alleged in

plaintiff’s complaint and state your full understanding of each individual’s knowledge.

       2.      Identify all individuals with whom IC has communicated (excluding counsel in

the present action) concerning the allegations in the complaint and describe each of those

communications.

       3.      Identify each person who provided answers or otherwise assisted in the

preparation of answers to these interrogatories and specify the information they provided.




                                                            •   3
                                                 3
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 16 of 69 PageID #:335




       4.      Identify all individuals employed by IC who have been or are responsible for

investigating complaints about employment discrimination (based on gender or disability),

hostile work environment, or retaliation and describe what steps the employees take to

investigate such complaints.

       5.      Identify all previous allegations of employment discrimination (based on gender

or disability), hostile work environment, or retaliation made against IC, defendant Erick Chasko,

and/or defendant Marcos Salamanca, from 2015 to the present, and describe in detail the nature

of those allegations, what steps IC took to respond to those allegations, and the outcome of those

previous complaints.

       6.      Describe all training, if any, employees are required to undergo concerning the

prevention of employment discrimination, hostile work environment, or retaliation and identify

the dates of the training sessions and the names of the employees who attended.

       7.      Describe every complaint of any kind received by IC that were made by Plaintiff.

For each complaint, identify how IC responded to the complaints, provide details as to the

investigation of the complaints, and explain why IC concluded that there were no violations of its

discrimination, harassment, or anti-retaliation policies.

       8.      Identify all the employees who have held the position of Relief Foreman,

including the dates the position was held and reason for leaving.

       9.      Identify all the employees who have held the position of Leadman, including the

dates the position was held and reason for leaving.

       10.     Describe what accommodations could have been made for plaintiff’s disability

and what accommodations, if any, were in fact made. If no accommodations were made, so state

and explain why.



                                                            •   4
                                                  4
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 17 of 69 PageID #:336




       11.     Describe which positions were available for Plaintiff after her doctor’s release and

which positions were offered to her, if any. If you contend that no positions were available for

Planintiff or if none were offered to her, explain why.

       12.     Identify all previous instances in which accommodations were requested by an

employee at IC due to disability from 2015 to the present, and describe these instances in detail,

including what disability was accommodated for and what accommodations were made, if any.

       13.     Describe what steps were taken to prevent retaliation against plaintiff.


Dated: September 23, 2020                             Respectfully Submitted,

                                                      /s/ Jamie S. Franklin

Susan Pavlow
Law Offices of Susan M. Pavlow
53 W. Jackson Blvd., Ste. 1215
Chicago, IL 60604
(312) 322-0094
smpavlow@mac.com

Jamie S. Franklin
Law Offices of Chicago-Kent
565 W. Adams St., Ste. 600
Chicago, IL 60661
(312) 906-5048
(312) 906-5280 (fax)
jfranklin5@kentlaw.iit.edu




                                                           •   5
                                                 5
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 18 of 69 PageID #:337




                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document, Plaintiff’s First Set of
Interrogatories, was served via email on September 23, 2020 on the following parties:

                                             /s/ Jamie S. Franklin

Service List:

Johner T. Wilson III
Jessica E. Chang
Dinsmore & Shohl LLP
222 West Adams Street, Suite 3400
Chicago, Illinois 60606
JT.Wilson@dinsmore.com
Jessica.Chang@dinsmore.com
Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 19 of 69 PageID #:338




                               EXHIBIT B
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 20 of 69 PageID #:339




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JUANITA BALDERAS,                                )
                                                 )
       Plaintiff,                                )
                                                 )           Case No. 20-cv-01857
       v.                                        )
                                                 )           Judge Guzman
ILLINOIS CENTRAL RAILROAD                        )           Magistrate Judge Cole
COMPANY, ERICK CHASKO,                           )
and MARCOS SALAMANCA,                            )
                                                 )
       Defendants.                               )

                    PLAINTIFF’S FIRST SET OF DOCUMENT REQUESTS
                           AND REQUESTS FOR INSPECTION
                      TO ILLINOIS CENTRAL RAILROAD COMPANY

       The plaintiff, Juanita Balderas, by her attorneys, pursuant to F.R.C.P. 34, requests that
defendant Illinois Central Railroad Company (“IC”) serve responses to these document requests
and permit the requested inspections within 30 days of service.

                     PRESERVATION OF RECORDS, INCLUDING ESI

        The service of these discovery requests serves as notice of the relevance of all records
and documents referred to herein, and of all records and documents that may lead to the
discovery of such documents. You are reminded of your duty to preserve all of such records and
documents and to refrain from altering, destroying or disposing of them. In particular, with
respect to information collected or recorded in electronic form, you must (a) refrain from
altering, deleting, writing over or otherwise affecting computer media used for “back-up”
purposes to the extent that such media relate to the periods stated in the various requests made
herein; (b) refrain from any activity that would alter or damage data on any computer or storage
systems, including deleting, de-fragmenting or compressing such data, including deleting e-mails
or other files; (c) refrain from disposing of any electronic media; (d) refrain from saving new
data to electronic media that already contains such data; and (e) refrain from installing new
software or files on any media or machine that contains data described in these discovery
requests.

                            INSTRUCTIONS AND DEFINITIONS

        1.      Please direct your responses to Jamie Franklin at the Civil Litigation Clinic at
Chicago-Kent Law School, 565 W. Adams Street, Suite 600, Chicago, IL 60661. Please direct
any logistical or technical questions or concerns to Jamie S. Franklin at (312) 908-5046 or
jfranklin5@kentlaw.iit.edu as soon as they arise in order to avoid delays in production.
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 21 of 69 PageID #:340




        2.     In responding to this discovery request, please furnish all information that is
available to you, including information in the possession, custody, or control of any of your
agents, employees, representatives, and all others from whom you may obtain it.

       3.      If, after exercising due diligence, you cannot respond to a particular discovery
request (or subpart) in full, please explicitly so state and state what steps you took to secure the
information in question.

        4.     If any part of your response to any of these discovery requests is claimed to be
exempted from discovery due to privilege or for some other reason, produce with your responses
to these discovery requests a privilege log identifying each such document and including the
following information: type of document, date, subject matter, who created it, every individual to
whom it was given, the nature of each reason or privilege claimed, and all factual grounds upon
which each such claim is based.

        5.      Pursuant to the 2015 amendments to Federal Rule of Civil Procedure 34(b)(2)(B),
(C) and (D), you are obliged, for each item, to either state that the item will be produced or state
with specificity the grounds for objecting to the request, including the reasons. An objection must
state whether any responsive materials are being withheld on the basis of that objection. An
objection to part of a request must specify the part and permit inspection of the rest. Boilerplate
objections are impermissible.

       6.      The terms “IC” and “defendant” refer to the defendant IC and/or any of its
successors, subsidiaries, owners, affiliates, agents, business units, departments, employees,
administrators, managers, attorneys, representatives, boards, and/or committees. The terms may
be used interchangeably in this discovery request.

        7.       The term “document” or “documents” is defined to be synonymous in meaning
and equal in scope to the usage of this term in Federal Rules of Civil Procedure 34(a) and
specifically includes electronically stored information. The term “document” or “documents”
includes, but is not limited to, all written or graphic material and other tangible media of
reproduction or communication of every kind and description, including, but not limited to,
correspondence, statements, memoranda, videos, films, pictures, email, computer files,
databases, meta-data, recordings of any type, transcripts, photographs, slides, drawings, forms,
applications, personnel records, letters, reports, medical reports, financial statements, abstracts,
news releases, periodicals, bulletins, diaries, journals, calendars, rules, data, regulations, codes,
contracts, agreements, handbooks, pamphlets, notebooks, booklets, computerized or digitized
data, deleted files, restored files, backup files, and other machine-readable documents that are in
the possession, custody, or control of the person or entity to whom this discovery request is
directed, or to whom such person or entity has access. The term “document” or “documents” also
includes any copies of documents that are not identical to the originals, including, but not limited
to, drafts, copies with typed or handwritten notes, and forwarded emails.

      8.      The term “identify,” as to a person, means to give (a) the person’s name; (b)
whether the person is or was employed by or affiliated with defendant or any of its subsidiaries


                                                         1.      2
                                                  2
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 22 of 69 PageID #:341




or affiliates, and, if so, the person’s job title(s); and (c) if the person is or was not employed by or
affiliated with defendants or any of their subsidiaries or affiliates, the person’s last known
address, telephone number and email address. This instruction is in addition to any additional
information requested in a specific discovery request.

      9.     When documents are produced, please label each produced document or group of
documents with the number of the discovery request to which it refers.

        10.      Where available, please produce documents or data in native digital or computer-
readable format via email or online file transfer, or on CDs, DVDs, thumb drives, external hard
drives or other transferrable hard-drive media unless another production format is specifically
identified in a request. For documents and data that are produced in digital or computerized
format, please include all applicable documents (instruction files, record layouts, FAQs, etc.)
necessary to explain the format of the data, including any and all codes, abbreviations, column or
row headings, etc. appearing in the data, and all meta-data. Database information should be
produced in Microsoft Excel format whenever possible. All metadata associated with digitized
documents should be preserved and produced with the documents.

       11.     Unless otherwise stated, the time period for these discovery requests is Janaury 1,
2015 to the present.

                                    DUTY TO SUPPLEMENT

        Each of these requests and all requests subsequently served are subject to the duty to
supplement. Supplementation should be made as soon as feasible after the acquisition of
additional responsive material. Discovery requests that you contend are premature at this time
must be supplemented when responsive material becomes available, without waiting for the
plaintiff to make an additional request.

                                    DOCUMENT REQUESTS

        1.      All documents identified in IC’s Initial Disclosures.

        2.      All documents relating to each factual allegation as set forth in the complaint.

        3.      All documents that IC relied on in answering the complaint.

        4.      All documents you may use as exhibits at deposition or trial.

        5.      All documents you contend to prove or relate to your affirmative defenses.

        6.      The complete employee and/or personnel files of the following persons: Ms.

Balderas, Jake Bruns, Erick Chasko, Dave Cook, Chris Davis, Andrew Fronce, Aaron Graziano,




                                                          1.      3
                                                   3
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 23 of 69 PageID #:342




Chuck Hanks, Todd Hunt, Milton Patterson, Marcos Salamanca, Manny Salazar, Eli Soto, Rick

Vallejo, Milton Petterson, and Don Stojakovich.

       7.      All documents relating to Ms. Balderas’ employment with IC, including, without

limitation, applications for hire and promotion; job descriptions; job duties or tasks; hours

scheduled and/or worked; compensation or pay; benefits; policies, procedures and handbooks;

job performance; performance evaluations; discipline; leave(s) of absence; requests for time off;

requests or applications for transfer to another department or IC location; inquiries about,

requests for and applications for promotions, lateral transfers or other changes-in-position or

title; correspondence letters, memoranda, complaints or grievances made by or on behalf of Ms.

Balderas; memoranda, complaints or grievances concerning Ms. Balderas; and any diaries,

journals, calendars, notebooks, notes, emails, text messages, voicemail messages or memoranda

that refer to Ms. Balderas prepared or maintained by or for any person who reported to Ms.

Balderas, or to whom Ms. Balderas reported, or any staff, manager or executive of IC’s Human

Resources (“HR”), Employee Relations (“ER”) or like departments.

       8.      All documents setting forth policies, terms, conditions and guidelines for each

element of compensation and benefits provided by IC to employees in Laborer, Hostler,

Leadman, and Relief Foreman roles.

       9.      All documents evidencing any wages, salary, overtime payments, bonuses, per

diems, benefits, and/or any other payments to Ms. Balderas during her time with IC.

       10.     Job descriptions for all positions held by Ms. Balderas while employed at IC.

       11.     The names, email addresses, and phone numbers of the employees who were in

the same Hostler training class as Ms. Balderas.




                                                        1.      4
                                                   4
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 24 of 69 PageID #:343




       12.     The names, phone numbers, email addresses, job title, and shifts of the employees

that worked at IC’s Kirk yard in Gary, Indiana from February 2018 through December 2019.

       13.     The names and starting dates of the employees currently working as Relief

Foremen.

       14.     All communications including, without limitation, e-mails, hard copy documents,

voicemails, instant messages in any format, and text messages between Ms. Balderas and: Erick

Chasko, Angela Lee, Janet Washington, Manny Salazar, Aaron France, Marcos Salamanca,

Duane Spears, Chris Davis that refer or relate in any way to the allegations in Ms. Balderas’

complaint.

       15.     All communications including, without limitation, e-mails, hard copy documents,

voicemails, instant messages in any format, and text messages between Erick Chasko and Chris

Davis that relate or refer in any way to Ms. Balderas or the allegations in her complaint.

       16.     All documents and communications relating to any complaint, issue, or concern

Ms. Balderas raised with IC’s HR departments including, without limitation, complaints, issues

or concerns relating to any of the following subject matter:

               a.   The conduct or statements of Eric Chasko;
               b.   The conduct or statements of Marcos Salamanca;
               c.   The conduct or statements of Chuck Hanks;
               d.   The conduct or statements of other employees in Kirk yard;
               e.   Ms. Balderas’ gender and/or the way she was treated because of her gender
               f.   Discrimination based on disability; and
               g.   Retaliation

       17.     All documents and communications relating to any complaint, issue, or concern

raised by any person other than Ms. Balderas with IC (including, without limitation, with HR)

relating to the conduct or statements of Erick Chasko and/or Marcos Salamanca. This request

includes, without limitation, all documents relating to any complaint, issue, or concern raised



                                                       1.      5
                                                 5
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 25 of 69 PageID #:344




about unlawful discrimination or retaliation occurring in departments, groups, activities and/or

operations of IC.

       18.     All documents and communications relating to any complaint, issue or concern

raised by any person other than Ms. Balderas with IC (including, without limitation, with HR)

relating to the conduct or statements of Marcos Salamanca. This request includes, without

limitation, all documents relating to any complaint, issue or concern raised about unlawful

discrimination or retaliation occurring in departments, groups, activities and/or operations of IC.

       19.     All documents relating to:

               a.   Applications by external candidates; and
               b.   The hiring of external candidates

to positions of Leadmen and Relief Foreman after October 14, 2018.

       20.     All documents related to the replacement of Ms. Balderas and/or reassignment of

Ms. Balderas’ job duties after she did not assume the position of Relief Foreman.

       21.     All resumes submitted for the position of Relief Foreman or otherwise to replace

Ms. Balderas after October 29, 2018.

       22.     All documents in relation to Ms. Balderas’ application to different positions after

December 18, 2017.

       23.     All documents and communications relating to:

               a.      The decision to assign Ms. Balderas to work as a Leadman;
               b.      Instructions, job descriptions, goals and performance expectations given to
                       Ms. Balderas for her work as a Leadman;
               c.      Ms. Balderas’ work assignments as Leadman;
               d.      The conduct and interactions of Ms. Balderas toward superiors, peers and
                       subordinates in her role as a Hostler and Leadman;
               e.      The conduct and interactions of superiors, peers, and subordinates toward
                       Ms. Balderas’ role as a Hostler and Leadman;
               f.      Ms. Balderas’ work performance as a Leadman;
               g.      Assessments of Ms. Balderas’ performance made by anyone at IC during
                       times she was assigned to work as a Leadman


                                                        1.     6
                                                 6
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 26 of 69 PageID #:345




               h.      Complaints about or by Ms. Balderas made during the times she was
                       assigned to work as a Leadman.

         24.   All of IC’s policies and guidelines concerning the preparation, review, and

approval of performance reviews, assessments or evaluations of employees and communication

thereof to employees, including the preparation, review and approval of performance reviews,

assessments or evaluations of employees who have a change in position and/or one or more

positions and/or one or more supervisors in a year (or other period used to measure

performance). This request includes policies and guidelines published to employees generally,

and any others prepared for use by managers or executives in IC’s HR department.

         25.   All radio transmission recordings between and/or among the following

individuals that discuss, mention, or relate in any way to Ms. Balderas: Erick Chasko, Angela

Lee, Manny Salazar, Janet Washington, Aaron France, Todd Hunt, Marcos Salamanca, Chris

Davis.

         26.   All radio transmission recordings of interactions between Ms. Balderas and her

coworkers that refer or relate to any of the allegations in the complaint.

         27.   All radio transmission recordings from the employees at Kirk yard on October 13,

2018.

         28.   All surveillance videos from October 12, 2018 and October 13, 2018, at Kirkland

Yard evidencing interactions between Marcos Salamanca and Ms. Balderas.

         29.   All documents regarding complaints by any person regarding Eric Chasko,

Marcos Salamanca, and/or Chris Davis.

         30.   All documents related to Ms. Balderas’ complaint submitted on October 13, 2018.

         31.   Ms. Balderas’ medical file as obtained by IC.




                                                        1.      7
                                                  7
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 27 of 69 PageID #:346




       32.      All documents related to Ms. Balderas’ request for accommodation sent to

Heather Lifonti, including on January 21, 2019 and December 31, 2019.

       33.      All documents related to the denial of Ms. Balderas’ request for accommodation

on account of her injury.

       34.      All documents and communications relating to Ms. Balderas’ request to take time

off, and absence, on account of her injury.

       35.      All documents and communications that evidence any accommodation made by

IC on account of disability for the following individuals: Don Stojakovich, Jake Bruns, and

Molly Tobias.

       36.      All documents and communications that evidence any accommodations made by

IC on account of disability for any individual from 2017 to the present.

       37.      All complaints, including internal complaints, administrative complaints, EEOC

charges, charges made in other local, state or federal agencies, and/or federal or state lawsuits

against IC from 2015 to 2020.

       38.      All documents related to Ms. Balderas’ harassment investigation.

       39.      All documents that you submitted to or received from any agency regarding Ms.

Balderas or this matter, including the EEOC, the IDHR, IDES, the NLRB, and/or any other

agency.

       40.      Documents sufficient to describe your record retention policy with respect to

surveillance videos, radio transmissions, emails, hard copy documents, text messages, instant

messages, voicemails, and any other types of documents utilized and/or retained by you.

       41.      All documents related to any purported train delays caused by Ms. Balderas.

       42.      All documents related to any purported train delays caused by Chris Davis.



                                                        1.      8
                                                 8
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 28 of 69 PageID #:347




                               REQUESTS FOR INSPECTION

        Ms. Balderas requests that IC permit her to enter upon land or other property possessed or
controlled by IC for the purpose of conducting an inspection pursuant to F.R.C.P. 34(a)(2) as
follows. Such inspections will take place at a reasonable time, place, and manner, as agreed upon
by the parties.

       1.      The offices at IC’s Kirk Yard.

       2.      The locker rooms at IC’s Kirk Yard.

       2.      The locomotives in IC’s Kirk Yard in which Ms. Balderas worked as a Hostler.

Dated: September 23, 2020                            Respectfully Submitted,

                                                     /s/ Jamie S. Franklin

Susan Pavlow
Law Offices of Susan M. Pavlow
53 W. Jackson Blvd., Ste. 1215
Chicago, IL 60604
(312) 322-0094
smpavlow@mac.com

Jamie S. Franklin
Law Offices of Chicago-Kent
565 W. Adams St., Ste. 600
Chicago, IL 60661
(312) 906-5048
(312) 906-5280 (fax)
jfranklin5@kentlaw.iit.edu




                                                       1.     9
                                                9
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 29 of 69 PageID #:348




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document, Plaintiff’s First Set of Document
Requests and Requests for Inspection, was served via email on September 23, 2020 on the
following parties:

                                            /s/ Jamie S. Franklin

Service List:

Johner T. Wilson III
Jessica E. Chang
Dinsmore & Shohl LLP
222 West Adams Street, Suite 3400
Chicago, Illinois 60606
JT.Wilson@dinsmore.com
Jessica.Chang@dinsmore.com
Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 30 of 69 PageID #:349




                               EXHIBIT C
     Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 31 of 69 PageID #:350




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

JUANITA BALDERAS,                                       )
                                                        )
       Plaintiff,                                       )
                                                        )          Case No. 20-cv-01857
       v.                                               )
                                                        )          Judge Guzman
ILLINOIS CENTRAL RAILROAD                               )          Magistrate Judge Cole
COMPANY, ERICK CHASKO,                                  )
and MARCOS SALAMANCA,                                   )
                                                        )
       Defendants.

             DEFENDANT ILLINOIS CENTRAL RAILROAD COMPANY’S
                   RESPONSE TO PLAINTIFF’S FIRST SET OF
             DOCUMENT REQUESTS AND REQUESTS FOR INSPECTION

       Defendant, Illinois Central Railroad Company’s (“IC”) provide the following responses

and objections to Plaintiff Juanita Balderas’s First Request Set of Document Requests and

Requests for Inspection.


                                         DOCUMENT REQUESTS

1.     All documents identified in IC’s Initial Disclosures.

RESPONSE:           See    Plaintiff’s    Dashboard         Employment    Summary,         produced   as

IC.Balderas000001          -   000020;    Plaintiff’s       Personal   Work   Record,      produced   as

IC.Balderas000021; Plaintiff’s Medical Documents, produced as IC.Balderas000022 -

000293; Plaintiff’s Medical Status Report, produced as IC.Balderas000294 - 000301;

Plaintiff’s Return to Work Certification, produced as IC.Balderas000302 - 000304; Plaintiff’s

Substance Abuse Acknowledgement, produced as IC.Balderas000340 - 000341; Equal

Employment Opportunity Policy, produced as IC.Balderas000305; Anti-Harassment Policy,

produced as IC.Balderas000306; Code of Business Conduct, produced as IC.Balderas000307


                                                        1
     Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 32 of 69 PageID #:351




- 000317; Plaintiff’s Waiver of Investigation, produced as IC.Balderas000318; and Letter

from HR Concluding Investigation dated December 13, 2018, produced as IC.Balderas000319

- 000320.

2.     All documents relating to each factual allegation as set forth in the complaint.

RESPONSE: IC objects to this Request to the extent it seeks documents protected by the

attorney-client or work product doctrine. IC also objects to this Request to the extent the

requested information is in Plaintiff’s possession or more readily accessible to Plaintiff. And

IC objects to this Request as the undefined term “documents” is vague and ambiguous.

Subject to and without waiving the foregoing, see IC’s response to Request No. 1.

Investigation continues.

3.     All documents that IC relied on in answering the complaint.

RESPONSE: IC objects to this Request to the extent it seeks documents protected by the

attorney-client or work product doctrine, and seeks information irrelevant to any claim

asserted in Plaintiff’s Amended Complaint. Also, IC objects to this Request to the extent the

requested information is in Plaintiff’s possession or more readily accessible to Plaintiff. And

IC objects to this Request as the undefined term “documents” is vague and ambiguous.

Subject to and without waiving the foregoing, see documents produced as IC.Balderas000001

- 000378.

4.     All documents you may use as exhibits at deposition or trial.

RESPONSE: IC objects to this Request to the extent it seeks documents protected by the

attorney-client or work product doctrine. IC objects to Request as it is premature as

discovery is in its infancy and IC has yet to determine which exhibits and documents it plans

to introduce at trial. Subject to and without waiving these objections, see certain documents




                                                 2
     Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 33 of 69 PageID #:352




generally exchanged by the Parties during formal and informal discovery.                IC will

supplement its response to this Request in accordance with the Federal Rules of Civil

Procedure and any scheduling order from the Court.

5.     All documents you contend to prove or relate to your affirmative defenses.

RESPONSE: IC objects to this Request as it seeks documents protected from disclosure by

attorney-client privilege and/or the work-product doctrine. IC also objects to this Request as

the undefined term “documents” is vague and ambiguous. Subject to and without waiving

the foregoing, see certain documents generally exchanged by the Parties during formal and

informal discovery. Answering further, see documents produced as IC.Balderas000001 -

000378.

6.     The complete employee and/or personnel files of the following persons: Ms. Balderas, Jake

Bruns, Erick Chasko, Dave Cook, Chris Davis, Andrew Fronce, Aaron Graziano, Chuck Hanks,

Todd Hunt, Milton Patterson, Marcos Salamanca, Manny Salazar, Eli Soto, Rick Vallejo, Milton

Petterson, and Don Stojakovich.

RESPONSE: IC objects to the compound form of this Request. IC objects to this Request

as it is overly broad, unduly burdensome, not reasonably calculated to lead to the discovery

of admissible evidence, seeks information irrelevant to any claim asserted in Plaintiff’s

Amended Complaint, and is disproportional to the needs of the case. IC also objects to this

Request as it is seeking personal and private information of individuals who are not parties

to this claim, the disclosure of which constitutes an unauthorized invasion of privacy.

Subject to and without waiving these objections, see Notice of Investigation, produced as

IC.Balderas000321 - 000322; Plaintiff’s Waiver of Investigation, produced as

IC.Balderas000318; Plaintiff’s Personal Work Record, produced as IC.Balderas000021;




                                               3
     Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 34 of 69 PageID #:353




Plaintiff’s Dashboard Employment Summary, produced as IC.Balderas000001 - 000020;

and Letter of Caution – Attendance dated September 5, 2018, produced as

IC.Balderas000323 - 00324.

7.     All documents relating to Ms. Balderas’ employment with IC, including, without limitation,

applications for hire and promotion; job descriptions; job duties or tasks; hours scheduled and/or

worked; compensation or pay; benefits; policies, procedures and handbooks; job performance;

performance evaluations; discipline; leave(s) of absence; requests for time off; requests or

applications for transfer to another department or IC location; inquiries about, requests for and

applications for promotions, lateral transfers or other changes-in-position or title; correspondence

letters, memoranda, complaints or grievances made by or on behalf of Ms. Balderas; memoranda,

complaints or grievances concerning Ms. Balderas; and any diaries, journals, calendars, notebooks,

notes, emails, text messages, voicemail messages or memoranda that refer to Ms. Balderas prepared

or maintained by or for any person who reported to Ms. Balderas, or to whom Ms. Balderas

reported, or any staff, manager or executive of IC’s Human Resources (“HR”), Employee Relations

(“ER”) or like departments.

RESPONSE: IC objects to the compound form of this Request. IC objects to this Request

as it is overly broad, unduly burdensome, not reasonably calculated to lead to the discovery

of admissible evidence, seeks information irrelevant to any claim asserted in Plaintiff’s

Amended Complaint, and is disproportional to the needs of the case. IC also objects to this

Request to the extent it seeks information protected by the attorney-client privilege and work

product doctrine. IC further objects to this Request as the undefined term “documents” is

vague and ambiguous. Subject to and without waiving these objections, see Defendants’

response to Request No. 1; Plaintiff’s Waiver of Investigation, produced as




                                                 4
     Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 35 of 69 PageID #:354




IC.Balderas000318; Notice of Investigation, produced as IC.Balderas000321 - 000322;

Letter from HR Concluding Investigation dated December 13, 2018, produced as

IC.Balderas000319 - 000320; Letter of Caution – Attendance dated September 5, 2018,

produced as IC.Balderas000323 - 000324; and Job Description of Laborer, produced as

IC.Balderas000325 - 000326.

8.     All documents setting forth policies, terms, conditions and guidelines for each element

of compensation and benefits provided by IC to employees in Laborer, Hostler, Leadman, and

Relief Foreman roles.

RESPONSE: IC objects to the compound form of this Request. IC also objects to this

Request as it is overly broad, unduly burdensome, not reasonably calculated to lead to the

discovery of admissible evidence, seeks information irrelevant to any claim asserted in

Plaintiff’s Amended Complaint, and is disproportional to the needs of the case. IC further

objects to this Request as the undefined term “documents” is vague and ambiguous.

Subject to and without waiving these objections, see Job Description of Laborer, produced

as IC.Balderas000325 - 000326.

9.     All documents evidencing any wages, salary, overtime payments, bonuses, per diems,

benefits, and/or any other payments to Ms. Balderas during her time with IC.

RESPONSE: IC objects to this Request as it is overly broad, unduly burdensome, not

reasonably calculated to lead to the discovery of admissible evidence, seeks information

irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is disproportional

to the needs of the case. IC also objects to this Request as the undefined term “documents”

is vague and ambiguous. IC further objects to this Request to the extent the requested

information is in Plaintiff’s possession or more readily accessible to Plaintiff. Subject to




                                               5
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 36 of 69 PageID #:355




and without waiving these objections, 2018 -2020 Compensation Documents, produced as

IC.Balderas000327 - 000335.

10.     Job descriptions for all positions held by Ms. Balderas while employed at IC.

RESPONSE: IC objects to this Request as it is overly broad in scope and time, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence, seeks

information irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is

disproportional to the needs of the case. IC also objects to this Request as the undefined term

“documents” is vague and ambiguous. Subject to and without waiving these objections, see

IC’s response to Request No. 7.

11.     The names, email addresses, and phone numbers of the employees who were in the same

Hostler training class as Ms. Balderas.

RESPONSE: IC objects to this Request as it is overly broad, unduly burdensome, not

reasonably calculated to lead to the discovery of admissible evidence, seeks information

irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is disproportional

to the needs of the case. IC also objects to this Request as it is seeking personal and private

information of individuals who are not parties to this claim, the disclosure of which

constitutes an unauthorized invasion of privacy.

12.     The names, phone numbers, email addresses, job title, and shifts of the employees

that worked at IC’s Kirk yard in Gary, Indiana from February 2018 through December 2019.

RESPONSE: IC objects to this Request as it is overly broad in scope, unduly burdensome,

not reasonably calculated to lead to the discovery of admissible evidence, seeks information

irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is disproportional to

the needs of the case. IC also objects to this Request as it is seeking personal and private




                                                6
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 37 of 69 PageID #:356




information of individuals who are not parties to this claim, the disclosure of which

constitutes an unauthorized invasion of privacy.

13.     The names and starting dates of the employees currently working as Relief

Foremen.

RESPONSE: IC objects to this Request as it is overly broad in scope and time, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence, seeks

information irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is

disproportional to the needs of the case. IC also objects to this Request as it is seeking

personal and private information of individuals who are not parties to this claim, the

disclosure of which constitutes an unauthorized invasion of privacy.

14.     All communications including, without limitation, e-mails, hard copy documents,

voicemails, instant messages in any format, and text messages between Ms. Balderas and: Erick

Chasko, Angela Lee, Janet Washington, Manny Salazar, Aaron France, Marcos Salamanca, Duane

Spears, Chris Davis that refer or relate in any way to the allegations in Ms. Balderas’ complaint.

RESPONSE: IC objects to the compound form of this Request. IC objects to this Request as

it is overly broad and is disproportional to the needs of the case. IC further objects to this

Request as it is seeking personal and private information of individuals who are not parties

to this claim, disclosure of which would require proper authorization from each individual.

Subject to and without waiving these objections, see Plaintiff’s Waiver of Investigation,

produced as IC.Balderas000318; Notice of Investigation, produced as IC.Balderas000321 -

000322; Letter from HR Concluding Investigation dated December 13, 2018, produced as

IC.Balderas000319 - 000320; Letter of Caution – Attendance dated September 5, 2018,

produced as IC.Balderas000323 - 000324; Email from Plaintiff to Angela Lee dated October




                                                 7
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 38 of 69 PageID #:357




26, 2018, produced as IC.Balderas000372 - 000373; and Screenshot_20181024-

144421_Galley, produced as IC.Balderas000374.

15.     All communications including, without limitation, e-mails, hard copy documents,

voicemails, instant messages in any format, and text messages between Erick Chasko and Chris

Davis that relate or refer in any way to Ms. Balderas or the allegations in her complaint.

RESPONSE: IC objects to the compound form of this Request. IC objects to this Request as

it is overly broad in scope and time, unduly burdensome, not reasonably calculated to lead to

the discovery of admissible evidence, seeks information irrelevant to any claim asserted in

Plaintiff’s Amended Complaint, and is disproportional to the needs of the case. IC further

objects to this Request as it is seeking personal and private information of individuals who

are not parties to this claim, disclosure of which would require proper authorization from

each individual.

16.     All documents and communications relating to any complaint, issue, or concern

Ms. Balderas raised with IC’s HR departments including, without limitation, complaints, issues

or concerns relating to any of the following subject matter:

        a.     The conduct or statements of Eric Chasko;

        b.     The conduct or statements of Marcos Salamanca;

        c.     The conduct or statements of Chuck Hanks;

        d.     The conduct or statements of other employees in Kirk yard;

        e.     Ms. Balderas’ gender and/or the way she was treated because of her gender

        f.     Discrimination based on disability; and

        g.     Retaliation




                                                  8
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 39 of 69 PageID #:358




RESPONSE: IC objects to the compound form of this Request. IC objects to this Request

as it is overly broad, unduly burdensome, not reasonably calculated to lead to the discovery

of admissible evidence, protected by the attorney-client or work product doctrine, and seeks

information irrelevant to any claim asserted in Plaintiff’s Amended Complaint. Subject to

and without waiving these objections, see Email Chain dated April 24, 2019, produced as

IC.Balderas000342 - 000343; Summary of Interview of Andrew Fronce dated October 25,

2018, produced as IC.Balderas000344; Summary of Interview of Christopher Davis dated

December 11, 2018, produced as IC.Balderas000345 - 000346; Summary of Interview of Dave

Cook dated November 8, 2918, produced as IC.Balderas000347; Summary of Interview of

Eli Soto dated October 18, 2018, produced as IC.Balderas000348 -000349; Summary of

Interview of Erick Chasko dated November 30, 2018, produced as IC.Balderas000350;

Summary of Interview of Plaintiff dated October 24, 2018, produced as IC.Balderas000351;

Summary of Interview of Grady Hale dated October 26, 2018, produced as

IC.Balderas000352; Summary of Interview of James Wright dated October 18, 2018,

produced as IC.Balderas000353; Summary of Interview of Janet Washington dated October

26, 2018, produced as IC.Balderas000354; Summary of Interview of Jeff Lockhart dated

November 9, 2018, produced as IC.Balderas000355; Letter from HR Concluding

Investigation dated December 13, 2018, produced as IC.Balderas000319 - 000320; Summary

of Interview of Plaintiff dated October 15, 2018, produced as IC.Balderas000356 - 000357;

Summary of Interview of Kenneth Chambers dated November 8, 2018, produced as

IC.Balderas000358; Summary of Interview of Manny Salazar dated October 17, 2018,

produced as IC.Balderas000359; Summary of Interview of Marcos Salamanca dated October

22, 2018, produced as IC.Balderas000360 - 000362; Summary of Interview of Milton




                                             9
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 40 of 69 PageID #:359




Patterson dated October 29, 2018, produced as IC.Balderas000363 - 000364; Summary of

Interview of Randy Hilliard dated November 30, 2018, produced as IC.Balderas000365;

Summary of Interview of Raymond Scott dated October 24, 2018, produced as

IC.Balderas000366; Summary of Interview of Ricky Steyer dated October 26, 2018,

produced as IC.Balderas000367; Summary of Findings of Investigation dated December 13,

2018, produced as IC.Balderas000368; and Summary of Interview of Todd Hunt dated

October 25, 2018, produced as IC.Balderas000369.

17.     All documents and communications relating to any complaint, issue, or concern

raised by any person other than Ms. Balderas with IC (including, without limitation, with HR)

relating to the conduct or statements of Erick Chasko and/or Marcos Salamanca. This request

includes, without limitation, all documents relating to any complaint, issue, or concern raised

about unlawful discrimination or retaliation occurring in departments, groups, activities and/or

operations of IC.

RESPONSE: IC objects to the compound form of this Request. IC objects to this Request

as it is overly broad in scope and time, unduly burdensome, not reasonably calculated to

lead to the discovery of admissible evidence, protected by the attorney-client or work

product doctrine, and seeks information irrelevant to any claim asserted in Plaintiff’s

Amended Complaint. Subject to and without waiving the foregoing, IC has no responsive

documents at this time.

18.     All documents and communications relating to any complaint, issue or concern

raised by any person other than Ms. Balderas with IC (including, without limitation, with HR)

relating to the conduct or statements of Marcos Salamanca. This request includes, without




                                                10
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 41 of 69 PageID #:360




limitation, all documents relating to any complaint, issue or concern raised about unlawful

discrimination or retaliation occurring in departments, groups, activities and/or operations of IC.

RESPONSE: IC objects to this Request as it is overly broad in scope and time, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence,

protected by the attorney-client or work product doctrine, and seeks information

irrelevant to any claim asserted in Plaintiff’s Amended Complaint. Subject to and without

waiving the foregoing, IC has no responsive documents at this time.

19.     All documents relating to:

               a.    Applications by external candidates; and

               b.    The hiring of external candidates

to positions of Leadmen and Relief Foreman after October 14, 2018.

        RESPONSE: IC objects to this Request as it is overly broad in scope and time, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence, seeks

information irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is

disproportional to the needs of the case. IC also objects to this Request as it is seeking

personal and private information of individuals who are not parties to this claim, the

disclosure of which constitutes an unauthorized invasion of privacy. Subject to and without

waiving these objections, IC has no responsive documents at this time.

20.     All documents related to the replacement of Ms. Balderas and/or reassignment of

Ms. Balderas’ job duties after she did not assume the position of Relief Foreman.

        RESPONSE: IC objects to the extent this Request seeks a concession from IC that

Plaintiff was replaced or reassigned, or that Plaintiff ever worked as a Relief Foreman after




                                                  11
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 42 of 69 PageID #:361




October 2018, which IC denies. Subject to and without waiving these objections, IC has no

responsive documents at this time.

21.     All resumes submitted for the position of Relief Foreman or otherwise to replace

Ms. Balderas after October 29, 2018.

RESPONSE: IC objects to the extent this Request seeks a concession from IC that Plaintiff

was replaced or reassigned, or that Plaintiff ever worked as a Relief Foreman after October

2018, which IC denies. IC objects to this Request as it is overly broad in scope and time,

unduly burdensome, not reasonably calculated to lead to the discovery of admissible

evidence, seeks information irrelevant to any claim asserted in Plaintiff’s Amended

Complaint, and is disproportional to the needs of the case. IC also objects to this Request

as it is seeking personal and private information of individuals who are not parties to this

claim, the disclosure of which constitutes an unauthorized invasion of privacy. Subject to

and without waiving these objections, IC has no responsive documents at this time.

22.     All documents in relation to Ms. Balderas’ application to different positions after

December 18, 2017.

RESPONSE: IC objects to this Request as it is overly broad, unduly burdensome, not

reasonably calculated to lead to the discovery of admissible evidence, seeks information

irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is disproportional

to the needs of the case. IC also object to this Request as the undefined term “documents”

is vague and ambiguous. Subject to and without waiving the foregoing, Plaintiff’s job

application history for other positions within IC from December 18, 2017, produced as

IC.Balderas000336 - 000339.

23.     All documents and communications relating to:




                                              12
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 43 of 69 PageID #:362




               a.     The decision to assign Ms. Balderas to work as a Leadman;

               b.     Instructions, job descriptions, goals and performance expectations given to

                      Ms. Balderas for her work as a Leadman;

               c.     Ms. Balderas’ work assignments as Leadman;

               d.     The conduct and interactions of Ms. Balderas toward superiors, peers and

                      subordinates in her role as a Hostler and Leadman;

               e.     The conduct and interactions of superiors, peers, and subordinates toward

                      Ms. Balderas’ role as a Hostler and Leadman;

               f.     Ms. Balderas’ work performance as a Leadman;

               g.     Assessments of Ms. Balderas’ performance made by anyone at IC during

                      times she was assigned to work as a Leadman

               h.     Complaints about or by Ms. Balderas made during the times she was

                      assigned to work as a Leadman.

RESPONSE: IC objects to the compound form of this Request. IC objects to this Request

as it is overly broad, unduly burdensome, not reasonably calculated to lead to the discovery

of admissible evidence, seeks information irrelevant to any claim asserted in Plaintiff’s

Amended Complaint, and is disproportional to the needs of the case. IC further object to

this Request to the extent it seeks information protected by the attorney-client privilege

and work product doctrine.       IC also object to this Request as the undefined term

“documents” is vague and ambiguous. Subject to and without waiving these objections, see

Plaintiff’s Dashboard Employment Summary, produced as IC.Balderas000001 - 000020.

24.     All of IC’s policies and guidelines concerning the preparation, review, and approval of

performance reviews, assessments or evaluations of employees and communication thereof to




                                               13
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 44 of 69 PageID #:363




employees, including the preparation, review and approval of performance reviews, assessments

or evaluations of employees who have a change in position and/or one or more positions and/or

one or more supervisors in a year (or other period used to measure performance). This request

includes policies and guidelines published to employees generally, and any others prepared for

use by managers or executives in IC’s HR department.

RESPONSE: IC objects to this Request as it is overly broad, unduly burdensome, not

reasonably calculated to lead to the discovery of admissible evidence, seeks information

irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is disproportional to

the needs of the case. Subject to and without waiving these objections, Code of Business

Conduct, produced as IC.Balderas000307 - 000317.

25.     All radio transmission recordings between and/or among the following individuals that

discuss, mention, or relate in any way to Ms. Balderas: Erick Chasko, Angela Lee, Manny Salazar,

Janet Washington, Aaron France, Todd Hunt, Marcos Salamanca, Chris Davis.

RESPONSE: IC objects to the compound form of this Request. IC objects to this Request as

it is overly broad, unduly burdensome, not reasonably calculated to lead to the discovery of

admissible evidence, seeks information irrelevant to any claim asserted in Plaintiff’s Amended

Complaint, and is disproportional to the needs of the case. Subject to and without waiving

these objections, IC has no responsive documents at this time.

26.     All radio transmission recordings of interactions between Ms. Balderas and her

coworkers that refer or relate to any of the allegations in the complaint.

RESPONSE: IC objects to this Request as it is overly broad, unduly burdensome, not

reasonably calculated to lead to the discovery of admissible evidence, and is disproportional




                                                 14
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 45 of 69 PageID #:364




to the needs of the case. Subject to and without waiving these objections, IC has no responsive

documents at this time.

27.     All radio transmission recordings from the employees at Kirk yard on October 13, 2018.

RESPONSE: IC objects to this Request as it is overly broad, unduly burdensome, not

reasonably calculated to lead to the discovery of admissible evidence, seeks information

irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is disproportional to

the needs of the case. Subject to and without waiving these objections, IC has no responsive

documents at this time.

28.     All surveillance videos from October 12, 2018 and October 13, 2018, at Kirkland Yard

evidencing interactions between Marcos Salamanca and Ms. Balderas.

RESPONSE: IC objects to this Request as it is overly broad, unduly burdensome, not

reasonably calculated to lead to the discovery of admissible evidence, seeks information

irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is disproportional to

the needs of the case. IC also objects to this Request as the undefined phrase “surveillance

videos” is vague and ambiguous. Subject to and without waiving these objections, IC has no

responsive documents at this time.

29.     All documents regarding complaints by any person regarding Eric Chasko, Marcos

Salamanca, and/or Chris Davis.

RESPONSE: IC objects to the compound form of this Request. IC objects to this Request as

it is overly broad, unduly burdensome, not reasonably calculated to lead to the discovery of

admissible evidence, seeks information irrelevant to any claim asserted in Plaintiff’s

Amended Complaint, and is disproportional to the needs of the case. IC also objects to this




                                               15
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 46 of 69 PageID #:365




Request as it is seeking personal and private information of individuals who are not parties

to this claim, the disclosure of which constitutes an unauthorized invasion of privacy.

30.     All documents related to Ms. Balderas’ complaint submitted on October 13, 2018.

RESPONSE: See IC’s response to Request 16.

31.     Ms. Balderas’ medical file as obtained by IC.

RESPONSE: See Plaintiff’s Medical Documents, produced as IC.Balderas000022 - 000293.

32.     All documents related to Ms. Balderas’ request for accommodation sent to Heather Lifonti,

including on January 21, 2019 and December 31, 2019.

RESPONSE: IC objects to the extent this Request seeks a concession from IC that Plaintiff

requested a reasonable accommodation, which IC denies. Subject to and without waiving

these    objections,     see   Plaintiff’s   Return   to   Work   Certification,   produced   as

IC.Balderas000302 - 000304; and Plaintiff’s Medical Record Status, produced as

IC.Balderas000294 - 000301.

33.     All documents related to the denial of Ms. Balderas’ request for accommodation on

account of her injury.

RESPONSE: IC objects to the extent this Request seeks a concession from IC that Plaintiff

requested a reasonable accommodation, which IC denies. Subject to and without waiving

these objections, IC has no responsive documents at this time.

34.     All documents and communications relating to Ms. Balderas’ request to take time off, and

absence, on account of her injury.

RESPONSE: IC objects to this Request to the extent the requested information is in

Plaintiff’s possession or more readily accessible to Plaintiff. IC also objects to this Request

as the undefined term “documents” is vague and ambiguous. Subject to and without waiving




                                                 16
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 47 of 69 PageID #:366




these objections, see Plaintiff’s Dashboard Employment Summary, produced as

IC.Balderas000001 – 000020.

35.       All documents and communications that evidence any accommodation made by IC on

account of disability for the following individuals: Don Stojakovich, Jake Bruns, and Molly

Tobias.

RESPONSE: IC objects to the compound form of this Request. IC objects to this Request as

it is overly broad in scope and time, unduly burdensome, not reasonably calculated to lead

to the discovery of admissible evidence, and is disproportional to the needs of the case. IC

also objects to this Request as the undefined term “documents” is vague and ambiguous. IC

further objects to this Request as it is seeking personal and private information of individuals

who are not parties to this claim, the disclosure of which constitutes an unauthorized invasion

of privacy. Subject to and without waiving these objections, see IC’s answer to Interrogatory

12. Answering further, there are no responsive documents for Jake Bruns and Molly Tobias.

36.       All documents and communications that evidence any accommodations made by IC on

account of disability for any individual from 2017 to the present.

RESPONSE: IC objects to this Request as it is overly broad in scope and time, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence, seeks

information irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is

disproportional to the needs of the case. IC also objects to this Request as the undefined term

“documents” is vague and ambiguous. IC further objects to this Request as it is seeking

personal and private information of individuals who are not parties to this claim, the

disclosure of which constitutes an unauthorized invasion of privacy.




                                                17
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 48 of 69 PageID #:367




37.     All complaints, including internal complaints, administrative complaints, EEOC charges,

charges made in other local, state or federal agencies, and/or federal or state lawsuits against IC

from 2015 to 2020.

RESPONSE: IC objects to this Request as it is overly broad in scope and time, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence, seeks

information irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is

disproportional to the needs of the case. IC also objects to the extent this Request seeks

publicly available information, and thus equally available to Plaintiff. Subject to and

without waiving these objections, IC has no responsive documents at this time.

38.     All documents related to Ms. Balderas’ harassment investigation.

RESPONSE: See IC’s response to Request 16.

39.     All documents that you submitted to or received from any agency regarding Ms. Balderas

or this matter, including the EEOC, the IDHR, IDES, the NLRB, and/or any other agency.

RESPONSE: IC objects to this Request to the extent the requested information is in

Plaintiff’s possession. Subject to and without waiving these objections, see Equal

Employment Opportunity Policy, produced as IC.Balderas000305; Anti-Harassment

Policy, produced as IC.Balderas000306; Code of Business Conduct, produced as

IC.Balderas000307 - 000317; Letter from HR Concluding Investigation dated December 13,

2018, produced as IC.Balderas000319 - 000320; Plaintiff’s Return to Work Certification,

produced as IC.Balderas000302 - 000304; Plaintiff’s Medical Status Records, produced as

IC.Balderas000294 - 000301; U.S. EEOC’s Notice of Right to Sue dated December 20, 2019,

produced as IC.Balderas000375 - 000378; and IDHR’s Notice of Dismissal for Lack of




                                                 18
      Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 49 of 69 PageID #:368




Substantial Evidence and Order of Closure dated June 8, 2020, produced as

IC.Balderas000370 - 000371.

40.     Documents sufficient to describe your record retention policy with respect to

surveillance videos, radio transmissions, emails, hard copy documents, text messages, instant

messages, voicemails, and any other types of documents utilized and/or retained by you.

RESPONSE: IC objects to the compound form of this Request. IC objects to this Request as

it is overly broad, unduly burdensome, not reasonably calculated to lead to the discovery of

admissible evidence, seeks information irrelevant to any claim asserted in Plaintiff’s Amended

Complaint, and is disproportional to the needs of the case. Subject to and without waiving

these objections, see Code of Business Conduct, produced as IC.Balderas000307 - 000317.

41.     All documents related to any purported train delays caused by Ms. Balderas.

RESPONSE: IC objects to this Request as it is overly broad in scope and time, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence, seeks

information irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is

disproportional to the needs of the case. IC also object to this Request as the undefined term

“documents” is vague and ambiguous. Subject to and without waiving these objections, see

Plaintiff’s Dashboard Employment Summary, produced as IC.Balderas000001 - 000020.

42.     All documents related to any purported train delays caused by Chris Davis.

RESPONSE: IC objects to this Request as it is overly broad in scope and time, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence, seeks

information irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is

disproportional to the needs of the case. IC also object to this Request as the undefined term

“documents” is vague and ambiguous. IC further objects to this Request as it is seeking




                                               19
    Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 50 of 69 PageID #:369




personal and private information of individuals who are not parties to this claim, the

disclosure of which constitutes an unauthorized invasion of privacy.

                                  REQUESTS FOR INSPECTION

        Ms. Balderas requests that IC permit her to enter upon land or other property possessed or

controlled by IC for the purpose of conducting an inspection pursuant to F.R.C.P. 34(a)(2) as

follows. Such inspections will take place at a reasonable time, place, and manner, as agreed upon

by the parties.

        1.        The offices at IC’s Kirk Yard.

        RESPONSE: IC objects to this Request as it is overly broad in scope and time, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence, seeks

information irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is

disproportional to the needs of the case. In addition, IC objects to this Request, due to the

current COVID-19 Pandemic, access to the property is limited to only essential employees

within the capacity required by applicable city and state regulations, and any visitors would

disrupt the normal business operations of IC.

        2.        The locker rooms at IC’s Kirk Yard.

       RESPONSE: IC objects to this Request as it is overly broad in scope and time, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence, seeks

information irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is

disproportional to the needs of the case. In addition, IC objects to this Request, due to the

current COVID-19 Pandemic, access to the property is limited to only essential employees

within the capacity required by applicable city and state regulations, and any visitors would

disrupt the normal business operations of IC.




                                                   20
    Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 51 of 69 PageID #:370




       3.     The locomotives in IC’s Kirk Yard in which Ms. Balderas worked as a Hostler.

      RESPONSE: IC objects to this Request as it is overly broad in scope and time, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence, seeks

information irrelevant to any claim asserted in Plaintiff’s Amended Complaint, and is

disproportional to the needs of the case. In addition, IC objects to this Request, due to the

current COVID-19 Pandemic, access to the property is limited to only essential employees

within the capacity required by applicable city and state regulations, and any visitors would

disrupt the normal business operations of IC.




Dated: December 7, 2020                           Respectfully Submitted,




                                                  Johner T. Wilson III
                                                  Jessica Chang
                                                  Dinsmore & Shohl LLP
                                                  222 West Adams Street, Suite 3400
                                                  Chicago, Illinois 60606
                                                  T: 312.372.6060
                                                  JT.Wilson@dinsmore.com
                                                  Jessica.Chang@dinsmore.com

                                                  Attorneys for Defendant
                                                  Illinois Central Railroad Company




                                             21
    Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 52 of 69 PageID #:371




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document, Defendant Illinois Central Railroad

Company’s Response to Plaintiff’s First Set of Document Requests and Requests for Inspection,

was served via email on December 7, 2020 on the following parties:

Susan Pavlow
Law Offices of Susan M. Pavlow
53 W. Jackson Blvd., Ste. 1215
Chicago, IL 60604
(312) 322-0094
smpavlow@mac.com

Jamie S. Franklin
Law Offices of Chicago-Kent
565 W. Adams St., Ste. 600
Chicago, IL 60661
(312) 906-5048
(312) 906-5280 (fax)
jfranklin5@kentlaw.iit.edu

Attorneys for Plaintiff Juanita Balderas




                                                           Johner T. Wilson III




                                               22
Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 53 of 69 PageID #:372




                               EXHIBIT D
       Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 54 of 69 PageID #:373




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JUANITA BALDERAS,                          )
                                           )
      Plaintiff,                           )
                                           )           Case No. 20-cv-01857
      v.                                   )
                                           )           Judge Guzman
ILLINOIS CENTRAL RAILROAD                  )           Magistrate Judge Cole
COMPANY, ERICK CHASKO,                     )
and MARCOS SALAMANCA,                      )
                                           )
      Defendants.                          )
                             DEFENDANT ERICK CHASKO’S
             ANSWERS TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
      Defendant, Erick Chasko (“Mr. Chasko”), by his attorneys, Johner T. Wilson III and Jessica E.

Chang of Dinsmore & Shohl LLP, for his Answers to Plaintiff Juanita Balderas’s First Set of

Interrogatories.


                                       INTERROGATORIES

        1.     Identify all individuals with whom you have communicated (excluding counsel in the

present action) concerning the allegations in the complaint and describe each of those communications.

ANSWER: Mr. Chasko objects to this Interrogatory as it is overly broad in scope and time, not

reasonably calculated to lead to the discovery of admissible evidence, unduly burdensome, and

seeks information that is irrelevant to the claims advanced in Plaintiff’s Amended Complaint, and

disproportional to the needs of the case. Mr. Chasko also objects to this Interrogatory to the

extent that it requests the disclosure of information protected by the attorney-client privilege.

Subject to and without waiving these objections, Mr. Chasko has no information to provide in

response to this Interrogatory.
       Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 55 of 69 PageID #:374




       2.      Identify each person who provided answers or otherwise assisted in the preparation of

answers to these interrogatories and specify the information they provided.

ANSWER: Erick Chasko.

       3.      Identify all individuals you intend or expect to use as witnesses (including expert

witnesses) at trial and give a summary of their expected testimony.

ANSWER: Mr. Chasko objects to this request as a premature contention interrogatory. Mr.

Chasko has not yet determined which witnesses he will call at trial. Mr. Chasko will seasonably

supplement its response to this interrogatory and disclose the identity of each witness to be called

at trial in accordance with applicable rules and court order. Subject to and without waiving these

objections, Mr. Chasko may call Plaintiff Juanita Balderas, and any of the individuals identified in

Mr. Chasko’s Initial Disclosures pursuant to Rule 26.

       4.      Identify all positions held while employed at IC. For each position, provide the dates in

that position and reason for leaving.
        ANSWER: Mr. Chasko objects to this Interrogatory as it is overly broad in scope and time,

not reasonably calculated to lead to the discovery of admissible evidence, unduly burdensome, and

seeks information that is irrelevant to the claims advanced in Plaintiff’s Amended Complaint, and

disproportional to the needs of the case. Subject to and without waiving these objections, Mr.

Chasko states the following:

             Relief Foreman
                   Dates: November 2013 - December 2013
                   Reason for leaving position: Offered position as Frontline Supervisor;
             Frontline Supervisor
                   Dates: January 2014 – November 2019
                   Reason for leaving position: Frontline Supervisor positions were eliminated
                      throughout Illinois Central Railroad Company
             Electrician
                   November 2019 - Present


                                                    2
       Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 56 of 69 PageID #:375




       5.      Identify all individuals interviewed regarding the incident alleged in paragraph 33 of the

Amended Complaint.

       ANSWER: Mr. Chasko objects to the extent this Interrogatory seeks concession that Mr.

Chasko had knowledge or was involved in the incident as set forth in Paragraph 33 of Plaintiff’s

Amended Complaint, which Mr. Chasko vehemently denies. Subject to and without waiving these

objection, Mr. Chasko has no information to provide in response to this Interrogatory.

       6.        Identify all individuals interviewed regarding the incident as set forth in paragraphs 36-

39 of the Amended Complaint.

       ANSWER: Mr. Chasko objects to the extent this Interrogatory seeks concession that Mr.

Chasko had knowledge or was involved in the incident as set forth in Paragraphs 36-39 of

Plaintiff’s Amended Complaint occurred, which Mr. Chasko vehemently denies. Subject to and

without waiving these objection, Mr. Chasko has no information to provide in response to this

Interrogatory.

       7.        Identify all conversations, emails, texts, or documents, relating to the investigation of the

incidents listed in paragraphs 33-36 of the Amended Complaint.

       ANSWER: Mr. Chasko objects to the extent this Interrogatory seeks concession that Mr.

Chasko had knowledge or was involved in the incident as set forth in Paragraphs 36-39 of

Plaintiff’s Amended Complaint, which Mr. Chasko vehemently denies. Subject to and without

waiving these objection, Mr. Chasko has no information to provide in response to this

Interrogatory.

       8.        Describe all workplace incidents involving Ms. Balderas or reported by Ms. Balderas. For

each incident reported, describe any action taken to investigate the matter.




                                                      3
       Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 57 of 69 PageID #:376




       ANSWER: Mr. Chasko objects to this Interrogatory as it is overly broad in scope and time,

not reasonably calculated to lead to the discovery of admissible evidence, unduly burdensome, and

seeks information that is irrelevant to the claims advanced in Plaintiff’s Amended Complaint, and

disproportional to the needs of the case. Subject to and without waiving these objections, Mr.

Chasko has no information to provide in response to this Interrogatory.

       9.       Identify all instances of radio traffic in which you heard or participated in derogatory

conversation about Ms. Balderas. For each instance, identify the speakers, date, and substance of the

conversation.

       ANSWER: Mr. Chasko objects to the extent this Interrogatory seeks concession that Mr.

Chasko had knowledge or was involved in derogatory conversations regarding Plaintiff, which Mr.

Chasko vehemently denies. Subject to and without waiving these objection, Mr. Chasko has no

information to provide in response to this Interrogatory.

       10.      Identify all conversations regarding Juanita Balderas. For each conversation, name the

individuals involved in the conversation, date of the conversation, and substance of the conversation.

       ANSWER: Mr. Chasko objects to this Interrogatory as it is overly broad in scope and time,

not reasonably calculated to lead to the discovery of admissible evidence, unduly burdensome, and

seeks information that is irrelevant to the claims advanced in Plaintiff’s Amended Complaint, and

disproportional to the needs of the case. Subject to and without waiving these objections, as

Plaintiff’s supervisor, Mr. Chasko had numerous conversations with Plaintiff regarding her duties

and responsibilities during their tenure together.

       11.      Identify all documentation, including but not limited to, emails, texts, correspondence,

regarding Juanita Balderas or referring to her.




                                                    4
       Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 58 of 69 PageID #:377




       ANSWER: Mr. Chasko objects to this Interrogatory as it is overly broad in scope and time,

not reasonably calculated to lead to the discovery of admissible evidence, unduly burdensome, and

seeks information that is irrelevant to the claims advanced in Plaintiff’s Amended Complaint, and

disproportional to the needs of the case. Subject to and without waiving these objections, as Mr.

Chasko has no information to provide in response to this Interrogatory.

       12.      Identify whether you have been discharged from any positions. If so, identify the basis

for termination, date of termination, and name of employer.

       ANSWER: Mr. Chasko objects to this Interrogatory as it is overly broad in scope and time,

not reasonably calculated to lead to the discovery of admissible evidence, unduly burdensome, and

seeks information that is irrelevant to the claims advanced in Plaintiff’s Amended Complaint, and

disproportional to the needs of the case. Subject to and without waiving these objections, as Mr.

Chasko has no information to provide in response to this Interrogatory.

       13.      Identify whether you have received any warning, reprimand, or discipline of any type in

any prior or current employment. For each incident, identify circumstances of the measure, date

imposed, and name of employer.

       ANSWER: Mr. Chasko objects to this Interrogatory as it is overly broad in scope and time,

not reasonably calculated to lead to the discovery of admissible evidence, unduly burdensome, and

seeks information that is irrelevant to the claims advanced in Plaintiff’s Amended Complaint, and

disproportional to the needs of the case. Subject to and without waiving these objections, as Mr.

Chasko has no information to provide in response to this Interrogatory.



       14.      Identify any prior arrests or criminal cases. For each arrest, identify the charge, date of

arrest, arresting agency, and description of the case.


                                                         5
       Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 59 of 69 PageID #:378




       ANSWER: Mr. Chasko objects to this Interrogatory as it is overly broad in scope and time,

not reasonably calculated to lead to the discovery of admissible evidence, unduly burdensome, and

seeks information that is irrelevant to the claims advanced in Plaintiff’s Amended Complaint, and

disproportional to the needs of the case. Subject to and without waiving these objections, as Mr.

Chasko has no information to provide in response to this Interrogatory.

       15.     Identify whether you have been a party to any prior lawsuit. For each lawsuit, identify

the case name, location of lawsuit, case number, and description of the case.

       ANSWER: Mr. Chasko objects to this Interrogatory as it is overly broad in scope and time,

not reasonably calculated to lead to the discovery of admissible evidence, unduly burdensome, and

seeks information that is irrelevant to the claims advanced in Plaintiff’s Amended Complaint, and

disproportional to the needs of the case. Subject to and without waiving these objections, as Mr.

Chasko has no information to provide in response to this Interrogatory.



Dated: December 10, 2020                                Respectfully Submitted,



                                                     Johner T. Wilson III
                                                     Jessica Chang
                                                     Dinsmore & Shohl LLP
                                                     222 West Adams Street, Suite 3400
                                                     Chicago, Illinois 60606
                                                     T: 312.372.6060
                                                     JT.Wilson@dinsmore.com
                                                     Jessica.Chang@dinsmore.com

                                                     Attorneys for Defendant Erick Chasko




                                                    6
       Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 60 of 69 PageID #:379




                                     CERTIFICATE OF SERVICE

           The undersigned certifies that the foregoing document, Defendant Erick Chasko’s Response to

Plaintiff’s First Set of Interrogatories, was served via email on December 10, 2020 on the following

parties:

Susan Pavlow
Law Offices of Susan M. Pavlow
53 W. Jackson Blvd., Ste. 1215
Chicago, IL 60604
(312) 322-0094
smpavlow@mac.com

Jamie S. Franklin
Law Offices of Chicago-Kent
565 W. Adams St., Ste. 600
Chicago, IL 60661
(312) 906-5048
(312) 906-5280 (fax)
jfranklin5@kentlaw.iit.edu




                                                            Johner T. Wilson III




                                                    7
Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 61 of 69 PageID #:380




                               EXHIBIT E
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 62 of 69 PageID #:381




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JUANITA BALDERAS,                                )
                                                 )
        Plaintiff,                               )
                                                 )          Case No. 20-cv-01857
        v.                                       )
                                                 )          Judge Guzman
ILLINOIS CENTRAL RAILROAD                        )          Magistrate Judge Cole
COMPANY, ERICK CHASKO,                           )
and MARCOS SALAMANCA,                            )
                                                 )
        Defendants.                              )

                      DEFENDANT MARCOS SALAMANCA’S
             ANSWERS TO PLAINTIFF’S FIRST SET OF INTERROGATORIES


        Defendant, Marcos Salamanca (“Mr. Salamanca”), by his attorneys, Johner T. Wilson III

and Jessica E. Chang of Dinsmore & Shohl LLP, for his Answers to Plaintiff Juanita Balderas’s

First Set of Interrogatories.


                                     INTERROGATORIES

        1.      Identify all individuals with whom you have communicated (excluding counsel in

the present action) concerning the allegations in the complaint and describe each of those

communications.

ANSWER: Mr. Salamanca objects to this Interrogatory as it is overly broad in scope and

time, not reasonably calculated to lead to the discovery of admissible evidence, unduly

burdensome, and seeks information that is irrelevant to the claims advanced in Plaintiff’s

Amended Complaint, and disproportional to the needs of the case. Mr. Salamanca also

objects to this Interrogatory to the extent that it requests the disclosure of information

protected by the attorney-client privilege. Subject to and without waiving these objections,

Mr. Salamanca has no information to provide in response to this Interrogatory.
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 63 of 69 PageID #:382




        2.     Identify each person who provided answers or otherwise assisted in the preparation

of answers to these interrogatories and specify the information they provided.

ANSWER: Marcos Salamanca.

        3.     Identify all individuals you intend or expect to use as witnesses (including expert

witnesses) at trial and give a summary of their expected testimony.

ANSWER: Mr. Salamanca objects to this request as a premature contention interrogatory.

Mr. Salamanca has not yet determined which witnesses he will call at trial. Mr. Salamanca

will seasonably supplement its response to this interrogatory and disclose the identity of

each witness to be called at trial in accordance with applicable rules and court order.

Subject to and without waiving these objections, Mr. Salamanca may call Plaintiff Juanita

Balderas, and any of the individuals identified in Mr. Salamanca’s Initial Disclosures

pursuant to Rule 26.

        4.     Identify all positions held while employed at IC. For each position, provide the

dates in that position and reason for leaving.

       ANSWER: Mr. Salamanca objects to this Interrogatory as it is overly broad in

scope and time, not reasonably calculated to lead to the discovery of admissible evidence,

unduly burdensome, and seeks information that is irrelevant to the claims advanced in

Plaintiff’s Amended Complaint, and disproportional to the needs of the case. Subject to

and without waiving these objections, Mr. Salamanca states the following: Electrician,

October 2014 – Present.
                                                 3




                                                 2
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 64 of 69 PageID #:383




       5.     Describe the incident as set forth in paragraph 33 of the Amended Complaint,

including but not limited to, any of your actions and words.

ANSWER: Mr. Salamanca objects to this Interrogatory as it seeks concession that the

allegations set forth in Paragraph 33 of Plaintiff’s Amended Complaint are true. Mr.

Salamanca denies the allegations in Paragraph 33 of Plaintiff’s Amended Complaint.

Subject to and without waiving these objection, Mr. Salamanca has no information to

provide in response to this Interrogatory.

       6.     Identify all individuals who witnessed the incident alleged in paragraph 33 of the

Amended Complaint.

ANSWER: Mr. Salamanca objects to this Interrogatory as it seeks concession that the

allegations set forth in Paragraph 33 of Plaintiff’s Amended Complaint are true. Mr.

Salamanca denies the allegations in Paragraph 33 of Plaintiff’s Amended Complaint.

Subject to and without waiving these objection, Mr. Salamanca has no information to

provide in response to this Interrogatory.

       7.     Describe the incident as set forth in paragraphs 36-39 of the Amended Complaint,

including but not limited to, any of your actions and words.

ANSWER: Mr. Salamanca objects to this Interrogatory as it seeks concession that the

allegations set forth in Paragraphs 36-39 of Plaintiff’s Amended Complaint are true. Mr.

Salamanca denies the allegations in Paragraphs 36-39 of Plaintiff’s Amended Complaint.

Subject to and without waiving these objection, Mr. Salamanca has no information to

provide in response to this Interrogatory.

       8.     Identify all individuals who witnessed the incident alleged in paragraph 36-39 of

the Amended Complaint.
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 65 of 69 PageID #:384




ANSWER: Mr. Salamanca objects to this Interrogatory as it seeks concession that the

allegations set forth in Paragraphs 36-39 of Plaintiff’s Amended Complaint are true. Mr.

Salamanca denies the allegations in Paragraphs 36-39 of Plaintiff’s Amended Complaint.

Subject to and without waiving these objection, Mr. Salamanca has no information to

provide in response to this Interrogatory.

       9.     Identify all individuals with whom you have discussed the incidents in paragraphs

33-39 of the Amended Complaint, including but not limited to, agents or individuals of IC. For

each conversation, identify the persons, date, and substance of the conversation.

ANSWER: Mr. Salamanca objects to this Interrogatory as it seeks concession that the

allegations set forth in Paragraphs 33-39 of Plaintiff’s Amended Complaint are true. Mr.

Salamanca denies the allegations in Paragraphs 33-39 of Plaintiff’s Amended Complaint.

Subject to and without waiving these objection, Mr. Salamanca states:

      Manuel Salazar, Senior Manager Mechanical-Locomotive, on or around October

       14, 2018, told Mr. Salamanca that he will be placed on paid leave of absence while

       IC conducted investigations of the alleged incidents reported by Plaintiff.

      Randy Hilliard, General Foreman, on or around October 13, 2018, who told Mr.

       Salamanca to write a statement regarding the allegations by Plaintiff against Mr.

       Salamanca.

       10.    Identify whether you made the statements set forth in paragraph 36 of the

Amended Complaint, including the circumstances and witnesses to the statement.

ANSWER: Mr. Salamanca objects to this Interrogatory as it seeks concession that the

allegations set forth in Paragraph 36 of Plaintiff’s Amended Complaint are true. Mr.

Salamanca denies the allegations in Paragraphs 36 of Plaintiff’s Amended Complaint.


                                                4
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 66 of 69 PageID #:385




Subject to and without waiving these objection, Mr. Salamanca has no information to

provide in response to this Interrogatory.

       11.      Identify all conversations regarding Juanita Balderas. For each conversation,

name the individuals involved in the conversation, date of the conversation, and substance of the

conversation.

ANSWER: Mr. Salamanca objects to this Interrogatory as it is overly broad in scope and

time, not reasonably calculated to lead to the discovery of admissible evidence, unduly

burdensome, and seeks information that is irrelevant to the claims advanced in Plaintiff’s

Amended Complaint, and disproportional to the needs of the case. Subject to and without

waiving these objections, as Mr. Salamanca’s supervisor, Plaintiff and Mr. Salamanca had

numerous conversations regarding Mr. Salamanca’s duties and responsibilities daily

during their tenure together.

       12.      Identify all documentation, including but not limited to, emails, texts,

correspondence, regarding Juanita Balderas or referring to her.

ANSWER: Mr. Salamanca objects to this Interrogatory as it is overly broad in scope and

time, not reasonably calculated to lead to the discovery of admissible evidence, unduly

burdensome, and seeks information that is irrelevant to the claims advanced in Plaintiff’s

Amended Complaint, and disproportional to the needs of the case. Subject to and without

waiving these objections, as Mr. Salamanca has no information to provide in response to

this Interrogatory.

       13.      Identify whether you have been discharged from any positions. If so, identify the

basis for termination, date of termination, and name of employer.




                                                 5
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 67 of 69 PageID #:386




ANSWER: Mr. Salamanca objects to this Interrogatory as it is overly broad in scope and

time, not reasonably calculated to lead to the discovery of admissible evidence, unduly

burdensome, and seeks information that is irrelevant to the claims advanced in Plaintiff’s

Amended Complaint, and disproportional to the needs of the case. Subject to and without

waiving these objections, as Mr. Salamanca has no information to provide in response to

this Interrogatory.

       15.     Identify whether you have received any warning, reprimand, or discipline of any

type in any prior or current employment. For each incident, identify circumstances of the

measure, date imposed, and name of employer.

ANSWER: Mr. Salamanca objects to this Interrogatory as it is overly broad in scope and

time, not reasonably calculated to lead to the discovery of admissible evidence, unduly

burdensome, and seeks information that is irrelevant to the claims advanced in Plaintiff’s

Amended Complaint, and disproportional to the needs of the case. Subject to and without

waiving these objections, as Mr. Salamanca has no information to provide in response to

this Interrogatory.

        16.    Identify any prior arrests or criminal cases. For each arrest, identify the charge,

 date of arrest, arresting agency, and description of the case.

ANSWER: Mr. Salamanca objects to this Interrogatory as it is overly broad in scope and

time, not reasonably calculated to lead to the discovery of admissible evidence, unduly

burdensome, and seeks information that is irrelevant to the claims advanced in Plaintiff’s

Amended Complaint, and disproportional to the needs of the case. Subject to and without

waiving these objections, as Mr. Salamanca has no information to provide in response to

this Interrogatory.



                                                 6
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 68 of 69 PageID #:387




        17.    Identify whether you have been a party to any prior lawsuit. For each lawsuit,

 identify the case name, location of lawsuit, case number, and description of the case.
ANSWER: Mr. Salamanca objects to this Interrogatory as it is overly broad in scope and

time, not reasonably calculated to lead to the discovery of admissible evidence, unduly

burdensome, and seeks information that is irrelevant to the claims advanced in Plaintiff’s

Amended Complaint, and disproportional to the needs of the case. Subject to and without

waiving these objections, as Mr. Salamanca has no information to provide in response to

this Interrogatory.


Dated: December 10, 2020                          Respectfully Submitted,



                                                 Johner T. Wilson III
                                                 Jessica Chang
                                                 Dinsmore & Shohl LLP
                                                 222 West Adams Street, Suite 3400
                                                 Chicago, Illinois 60606
                                                 T: 312.372.6060
                                                 JT.Wilson@dinsmore.com
                                                 Jessica.Chang@dinsmore.com

                                                 Attorneys for Defendant Marcos Salamanca




                                             7
   Case: 1:20-cv-01857 Document #: 47 Filed: 12/14/20 Page 69 of 69 PageID #:388




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document, Defendant Marco Salamanca’s

Response to Plaintiff’s First Set of Interrogatories, was served via email on December 10, 2020 on

the following parties:

Susan Pavlow
Law Offices of Susan M. Pavlow
53 W. Jackson Blvd., Ste. 1215
Chicago, IL 60604
(312) 322-0094
smpavlow@mac.com

Jamie S. Franklin
Law Offices of Chicago-Kent
565 W. Adams St., Ste. 600
Chicago, IL 60661
(312) 906-5048
(312) 906-5280 (fax)
jfranklin5@kentlaw.iit.edu




                                                            Johner T. Wilson III




                                                8
                                                5
